 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    FRANK BACA,                                        Case No. 1:15-cv-01916-DAD-JDP

10                   Plaintiff,                          ORDER EXTENDING TIME FOR PARTIES
                                                         TO FILE OBJECTIONS TO THE FINDINGS
11           v.                                          AND RECOMMENDATIONS ISSUED ON
                                                         JANUARY 24, 2019
12    MARTIN BITER, et al.,

13                    Defendants.

14

15          On February 6, 2019, defendants Bal, Boparai, Bzoskie, Carmichael, Carrick, DiLeo, Dos

16    Santos, Kanan, Ralston, Song, Tharratt, and Vasudeva requested a twenty-one-day extension of

17    time to file objections to the court’s findings and recommendations issued on January 24, 2019.

18    ECF No. 101. Defendants’ request is partially granted. All parties may file objections, if any,

19    by February 21, 2019.

20

21
     IT IS SO ORDERED.
22

23 Dated:      February 12, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
